Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and three
asterisks [***], have been separately filed with the Commission.



Exhibit 10.3


AMENDMENT NO. 1 TO AMENDED AND RESTATED DISCOVERY AND PRECLINICAL DEVELOPMENT
AGREEMENT
This AMENDMENT NO. 1 (this “First Amendment”) to that certain AMENDED AND
RESTATED DISCOVERY AND PRECLINICAL DEVELOPMENT AGREEMENT by and between Sanofi
Biotechnology SAS, a société par actions simplifee organized under the laws of
France, as successor-in-interest to Aventis Pharmaceuticals, Inc. (“Sanofi”) and
Regeneron Pharmaceuticals, Inc., a corporation organized under the laws of the
State of New York (“Regeneron”) effective as of November 10, 2009 (the “Existing
Discovery Agreement”), dated as of July 1, 2015 (the “Amendment Effective Date”)
and executed as of July 27, 2015, is by and between Sanofi and Regeneron.
Capitalized terms used but not defined in this First Amendment have the
respective meanings set forth with respect thereto in the Existing Discovery
Agreement. Each of Sanofi and Regeneron may be referred to in this First
Amendment individually as a “Party” and collectively as the “Parties”.
WHEREAS, in connection with entering into that certain Immuno-Oncology Discovery
and Development Agreement dated as of July 1, 2015 (the “IO Discovery
Agreement”), the Parties have agreed to certain amendments to the Existing
Discovery Agreement; and
WHEREAS, in accordance with Section 14.5 (Amendments) of the Existing Discovery
Agreement, the Parties desire to memorialize such amendments in this First
Amendment.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:
1.
Amendments to Definitions.



(a)The definition of “Antibody” in Article 1 of the Existing Discovery Agreement
is hereby amended as follows (inserted language underlined and in italics for
ease of reference):
“‘Antibody’ shall mean (i) solely for purposes of this Agreement, [***]. The
foregoing shall not include [***].”
(b)The following sentence is hereby added to become the final sentence of the
definition of “Excluded Candidates” in Article 1 of the Existing Discovery
Agreement:


“Excluded Candidates also shall include any “Refused Candidate” (as defined in
the IO Discovery Agreement).”

1



--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and three
asterisks [***], have been separately filed with the Commission.







(c)The following definitions are hereby added to Article 1 of the Existing
Discovery Agreement:
“‘Ancillary Collaboration Agreements’ shall mean the License and Collaboration
Agreement, the IO Discovery Agreement and the IO License and Collaboration
Agreement.”
“‘CAR-T Cell Therapies’ shall mean [***].”
“‘Indication’ shall mean any disease, state or condition.”
“IO Antibody” shall have the meaning ascribed to such term in the IO Discovery
Agreement.
“‘IO Discovery Agreement’ shall mean the Immuno-Oncology Discovery and
Development Agreement by and between Sanofi and Regeneron, dated as of July 1,
2015, as the same may be amended from time-to-time.”
“‘IO Discovery Program’ shall have the meaning ascribed to such term in the IO
Discovery Agreement.”
“‘IO Discovery Program Antibody’ shall have the meaning ascribed to such term in
the IO Discovery Agreement.”
“‘IO License and Collaboration Agreement’ shall mean the Immuno-Oncology License
and Collaboration Agreement by and between Sanofi and Regeneron, dated as of
July 1, 2015, as the same may be amended from time-to-time.”
“‘IO Licensed Product’ shall have the meaning ascribed to such term in the IO
License and Collaboration Agreement.”
“‘Multi-Indication Antibody’ shall have the meaning set forth in Section
2.1(d).”
“‘Non-IO Indication’ shall mean any Indication that is [***]. For clarity, any
[***] is a Non-IO Indication.”
[***]
(d)The definition of “Confidential Information” in Section 9.1 of the Existing
Discovery Agreement is hereby amended by adding the phrase “or the IO Discovery
Agreement” immediately before the words “(the “Confidential Information”)”
appearing therein.


(e)The definition of “Aventis Stock Purchase Agreement” in Section 12.4 of the
Existing Discovery Agreement is hereby amended by adding the words “as amended
by the

2



--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and three
asterisks [***], have been separately filed with the Commission.





Investor Agreement, and as may be further amended from time to time” immediately
after the words “by and between Sanofi and Regeneron” appearing therein.


2.
Amendments to Article 2 (Discovery Program).



(a)    Section 2.1 (Discovery Program) of the Existing Discovery Agreement is
hereby amended by adding a new subsection (d) as follows:
“(d) Multi-Indication Antibodies. Multi-Indication Antibodies may be developed
under either this Agreement pursuant to this Section 2.1(d) or under the IO
Discovery Agreement pursuant to Section 2.1(d) thereof, as applicable. If any IO
Discovery Program Antibody is also an Antibody being developed in any Non-IO
Indication under this Agreement (a “Multi-Indication Antibody”), then [***]
under [***] and [***], except to the extent that [***], the results of which may
be useful for development in an immuno-oncology Indication as well as Non-IO
Indications (e.g., process development work and cell line scale up), [***] and
[***]. [***]. For clarity, any preclinical development costs for a
Multi-Indication Antibody incurred [***].”
(b)    The first two sentences of Section 2.8(a)(i) (Exclusive Discovery
Program; Exclusivity; General) of the Existing Discovery Agreement are hereby
amended as follows (inserted language underlined and in italics and deleted
language in strikethrough text for ease of reference):


“(i)    General. Subject to the other subparagraphs in this Section 2.8, until
the end of the Term, neither Party nor any of their respective Affiliates will
either directly, or with any Third Party, work to discover Antibodies against,
or develop or commercialize Antibodies against, Program Targets in the
Territory, except pursuant to this Agreement or the License and Collaboration
Agreement, the IO Discovery Agreement or the IO License and Collaboration
Agreement. Furthermore, subject to the other subparagraphs in this Section 2.8,
until the earlier to occur of (A) the Discovery Expiration Date, and (B) the
effective termination of this Agreement, neither Regeneron nor any of its
Affiliates will, either directly or with any Third Party, work to discover,
develop or commercialize Antibodies in the Territory, except pursuant to this
Agreement, or the License and Collaboration Agreement, the IO Discovery
Agreement or the IO License and Collaboration Agreement.”
(c)    From and after the Amendment Effective Date, the reference in Section
2.4(a)(i) (Target List) of the Existing Discovery Agreement to [***] is hereby
changed to refer to [***].


(d)    The following new Section 2.19 is hereby added to Article 2 of the
Existing Discovery Agreement and shall become the final section of such Article:



3



--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and three
asterisks [***], have been separately filed with the Commission.





“2.19    Combination Therapies.


(a)    Notwithstanding anything to the contrary herein, the development of any
Antibody that is the subject of development under the Discovery Program (and
that is not an IO Antibody or a Multi-Indication Antibody or a Refused
Candidate) for use in combination with (i) any IO Discovery Program Antibody
shall be permitted under this Agreement and governed by Section 2.10(b)(ii) of
the IO Discovery Agreement, and (ii) any IO Licensed Product shall be permitted
under this Agreement and governed by Section 5.6(d)(i) of the IO License and
Collaboration Agreement.
(b)    If the Parties do not agree to the development of any Antibody that is
the subject of development under the Discovery Program (and that is not an IO
Antibody or a Multi-Indication Antibody or a Refused Candidate) for use with an
IO Discovery Program Antibody that is proposed by [***], then, notwithstanding
anything to the contrary herein, [***] may [***].”


3.
Amendments to Article 4 (Payments).



(a)    The “Maximum Annual Discovery Program Costs” in Section 4.2 of the
Existing Discovery Agreement are hereby amended and restated in their entirety
to read as follows:
Contract Year
Maximum Annual Discovery Program Costs
1 (ending December 31, 2008)
US $75,000,000
2
US $100,000,000
3
US $160,000,000
4
US $160,000,000
5
US $160,000,000
6
US $160,000,000
7
US $160,000,000
8
US $145,000,000
9
US $130,000,000
10 (ending December 31, 2017)
US $130,000,000



(b)    The following sentence is hereby added to become the final sentence of
Section 4.5 (Royalty Payments for Royalty Products) of the Existing Discovery
Agreement:
“For clarity, Regeneron shall not owe any royalty or other payment to Sanofi
under this Agreement with respect to any product that is an IO Licensed Product
under the IO License and Collaboration Agreement or a Licensed Product under the
License and Collaboration Agreement. For the avoidance of doubt, neither Party
shall owe any royalty or other payment to the other Party under this Agreement
with respect to “REGN2810” (as defined in the IO License and Collaboration
Agreement).”

4



--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and three
asterisks [***], have been separately filed with the Commission.





(c)    The following new Section 4.11 is hereby added to Article 4 of the
Existing Discovery Agreement as the penultimate section of such Article:
“4.11    Right to Offset Payments. Subject to Section 4.9, each Party shall have
the right to offset any amount owed by the other Party to such first Party under
or in connection with this Agreement [***], including pursuant to this Article 4
or in connection with any breach, against any payments owed by such first Party
to such other Party under this Agreement; provided, however, that no such offset
shall be permitted to the extent and for so long as such other Party is
contesting in good faith its obligation to make any such payment to such first
Party under the applicable dispute resolution procedures of this Agreement
[***]. Such offsets shall be in addition to any other rights or remedies
available under this Agreement and applicable Law.”
(d)    The following new Section 4.12 is hereby added to Article 4 of the
Existing Discovery Agreement as the final section of such Article:


“4.12    No Double Counting. Any specific cost or expense paid or reimbursed
under this Agreement or any Ancillary Collaboration Agreements shall be paid or
reimbursed only once so as to avoid any “double counting,” regardless of whether
such cost or expense is reflected in more than one plan or budget under this
Agreement or the Ancillary Collaboration Agreements.”


4.
Amendments to Article 5 (Opt-In Rights to License Product Candidates).



(a)    The following sentence is hereby added to become the final sentence of
Section 5.6(i) (Refused Candidate) of the Existing Discovery Agreement:
  
“Notwithstanding anything to the contrary in this Agreement or any Ancillary
Collaboration Agreement, Regeneron shall not owe any royalty or other payments
to Sanofi under this Agreement with respect to any “IO Royalty Product” (as
defined in the IO Discovery Agreement) or any “IO Licensed Product” or
“Terminated IO Product” (each as defined in the IO License and Collaboration
Agreement).”


(b)    The following new Section 5.7 is hereby added to Article 5 of the
Existing Discovery Agreement and shall become the final section of such Article:


“5.7    Rights with respect to IO Antibodies that are also non-IO Antibodies.
Notwithstanding anything to the contrary in this Agreement or the License and
Collaboration Agreement, but subject to Section 5.6 of this Agreement, in the
event that Sanofi exercises its “Opt-In Rights” (under and as defined in the IO
Discovery Agreement) with respect to a Multi-Indication Antibody that targets a
Target, and such Multi-Indication Antibody becomes an IO Licensed Product under
the IO License and Collaboration Agreement, such

5



--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and three
asterisks [***], have been separately filed with the Commission.





Multi-Indication Antibody shall automatically cease to be an Antibody under this
Agreement and shall instead be governed by the IO License and Collaboration
Agreement, and any ongoing costs and expenses in connection with such
Multi-Indication Antibodies shall be reimbursed by Sanofi under the IO License
and Collaboration Agreement to the extent reimbursable for IO Licensed Products
thereunder. Notwithstanding anything to the contrary in this Agreement or the IO
Discovery Agreement, if any Multi-Indication Antibody becomes a “Refused
Candidate” (as defined in the IO Discovery Agreement) pursuant to Section 5.3(a)
of the IO Discovery Agreement, Regeneron shall have the right to develop such
Multi-Indication Antibody outside of the Development Program at its own cost and
expense.”


5.
Amendment to Article 6 (Newly Created Inventions). Section 6.2(e) of the
Existing Discovery Agreement is hereby amended as follows (inserted language
underlined and in italics and deleted language in strikethrough text for ease of
reference):



“(e)    Each Neither Pparty shall have the right to invoke the Cooperative
Research and Technology Enhancement Act of 2004 (Pub. L. 108-453, 118 Stat. 3596
(2004)), 35 U.S.C. 103(c)(2)-(c)(3) (the “CREATE Act”) by making filings or
undertaking other activities under pre-AIA (Leahy-Smith America Invents Act), 35
U.S.C. § 103(c)(2)-(c)(3), or post-AIA, 35 U.S.C. § 102(c), with respect to
Joint Inventions, without the prior written consent of the other Party. In the
event that a Party intends to invoke the CREATE Act, as permitted by the
preceding sentence, it shall notify the other Party and the Parties shall
reasonably cooperate and coordinate their activities with respect to any such
submissions, filings or other activities in support thereof. The Parties
acknowledge and agree that this Agreement is a “joint research agreement” as
defined in the CREATE Act, pre-AIA, 35 U.S.C. § 103(c)(2)-(c)(3), and post-AIA,
35 U.S.C. § 102(c). For the avoidance of doubt, nothing in this Section 6.2(e)
shall amend or modify the determination of ownership of intellectual property as
set forth in Section 6.1.”


6.
Amendment to Article XIV (Miscellaneous). The following sentence is hereby added
to become the final sentence of Section 14.4 (Entire Agreement) of the Existing
Discovery Agreement:



“Any variation between a provision of this Agreement and a corresponding or
similar provision of the IO License and Collaboration Agreement or the IO
Discovery Agreement shall not be considered in the interpretation of this
Agreement, the IO Discovery Agreement or the IO License and Collaboration
Agreement.”







6



--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and three
asterisks [***], have been separately filed with the Commission.





7.
Miscellaneous.



(a)    In accordance with Section 9.4 of the IO Discovery Agreement, the Parties
shall mutually agree on the contents of their respective press releases with
respect to the amendments made to the Existing Discovery Agreement pursuant to
this First Amendment. Regeneron shall have the right to file or register this
First Amendment and a notification thereof with the United States Securities and
Exchange Commission.


(b)    Each Party hereby represents and warrants to the other Party that the
Existing Discovery Agreement, as hereby amended, constitutes the legal, valid
and binding obligation of such Party and is enforceable against such Party in
accordance with its terms, subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law). The Parties agree that the Existing
Discovery Agreement, as specifically amended by this First Amendment, continues
to remain in full force and effect.


(c)    Unless the context suggests otherwise, if there is a direct conflict
between the provisions of this First Amendment and the IO Discovery Agreement,
then the IO Discovery Agreement shall govern.


(d)    Nothing in this First Amendment is intended to alter or modify the rights
and obligations of the Parties set forth in that certain (i) letter agreement
between Sanofi (as successor-in-interest to Aventis Pharmaceuticals, Inc.) and
Regeneron regarding the Existing Discovery Agreement as it relates to “PDGF,”
dated as of May 1, 2013, or (ii) First Amendment to the Existing License and
Collaboration Agreement dated as of May 1, 2013.


(e)    The Parties shall execute such additional amendments to the Existing
Discovery Agreement as the Parties determine in good faith are necessary to (i)
give effect to the purpose and intent of the IO Discovery Agreement and/or the
IO License and Collaboration Agreement and/or (ii) maintain the purpose and
intent of the Existing Discovery Agreement in view of the IO Discovery Agreement
and/or the IO License and Collaboration Agreement. This First Amendment may be
amended only by a written instrument executed by Sanofi and Regeneron.


(f)    This First Amendment may be executed in any number of individual
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any executed counterpart
of this First Amendment that is delivered via facsimile or electronic
transmission (for example, through use of a Portable Document Format or “PDF”
file) shall be deemed to have been so delivered with the intention that such
facsimiled or electronically transmitted counterpart shall have the same effect
as an executed original counterpart of this First Amendment.









7



--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and three
asterisks [***], have been separately filed with the Commission.





(g)    This First Amendment is governed by, construed and enforced in accordance
with the laws of the State of New York, U.S.A., without regard to its conflict
of laws principles that would require the application of the law of any other
jurisdiction. The Parties irrevocably and unconditionally submit to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York solely and specifically for the purposes of any action or
proceeding arising out of or in connection with this First Agreement.




                            
[Signature Page Follows]

8



--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets and three
asterisks [***], have been separately filed with the Commission.

IN WITNESS WHEREOF, each of the Parties has caused this First Amendment to be
executed as of the date hereof by a duly authorized corporate officer.


SANOFI BIOTECHNOLOGY SAS
By:
/s/ Olivier Brandicourt
 
Name:
Olivier Brandicourt
 
Title:
Authorized Signatory
 
 
 
 





REGENERON PHARMACEUTICALS, INC.
By:
/s/ Leonard S. Schleifer
 
Name:
Leonard S. Schleifer, M.D., Ph.D.
 
Title:
President & CEO
 
 
 
 






Signature Page to First Amendment